Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00926-CV

                                    IN RE Bertha Bermea SANCHEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 13, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 5, 2018, relator filed a petition for writ of mandamus. The real party in

interest filed a response, to which relator replied. After considering the petition, response, and

reply, this court concludes relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotello v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal, III
presiding.